***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              30-JUN-2020
                                                              10:15 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


       ANNETTE M. KELEPOLO, Respondent/Plaintiff-Appellee,

                                    vs.

           GRACIANO KEHOPU FERNANDEZ, NANCY FERNANDEZ,
     GRACE LYN W. FERNANDEZ-CHISHOLM, DAMIEN K. KAINA, JR.,
         FRANK I. KAINA, JOSEPH T. KAINA, PATRICK KAINA,
    TAMARA SMITH-KAUKINI, Petitioners/Defendants-Appellants.


                            SCWC-XX-XXXXXXX

                        ORIGINAL PROCEEDING
             (CAAP-XX-XXXXXXX; CIV. NO. 16-1-0453(1))

                              JUNE 30, 2020

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

          This case, brought as a petition for writ of mandamus,

asks us to review whether the Intermediate Court of Appeals

(ICA) manifestly abused its discretion in setting the amount of

a supersedeas bond as a condition of staying the enforcement of

a judgment and writ of possession pending appeal.           Upon review
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


of relevant court rules and precedent, we conclude that

petitioners have demonstrated a manifest abuse of discretion by

the ICA as it did not apply relevant factors in setting the bond

amount.   Accordingly, we grant the petition and direct the ICA

to re-determine the supersedeas bond amount in a manner

consistent with this opinion.

              I.   BACKGROUND AND PROCEDURAL HISTORY

                               A. Background

           This case arises from a dispute over real property

located in Hana on the island of Maui (the property) where

petitioners Graciano Kehopu Fernandez, Nancy Fernandez, Grace L.

W. Fernandez-Chisholm, Damien K. Kaina Jr., Frank I. Kaina,

Joseph T. Kaina, Patrick Kaina, and Tamara Smith-Kaukini

(collectively, “Petitioners”) reside with their families.

Petitioners maintain that they inherited the property from their

uncle.    Respondent Annette M. Kelepolo, who is related to

Petitioners through the first marriage of their grandmother,

claims title to the property based on a quitclaim deed that was

executed by power of attorney for Petitioners’ uncle on the day

that he died in 2007.     The deed was recorded in the Bureau of

Conveyances of the State of Hawaii on February 16, 2007.

           On August 18, 2016, Kelepolo filed a complaint for

ejectment against Petitioners in the Circuit Court of the Second


                                     2
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Circuit (circuit court).1       Kelepolo alleged that she charged

Petitioners $120.00 in monthly rent to be paid on the 15th of

each month--$100.00 would go towards real property taxes and

$20.00 would go towards the water bill.          Kelepolo contended that

Petitioners failed to pay rent for one year and had thereby

breached their oral contract.2

           Petitioners filed an answer to Kelepolo’s complaint

along with a counterclaim.       Petitioners’ counterclaim contested


     1
            According to the complaint, Kelepolo initially filed a complaint
for summary possession against Petitioners in the district court but
voluntarily dismissed that complaint to pursue ejectment upon Petitioners’
assertion that they owned the property. We have described an ejectment
action in the following manner:

           Ejectment is a common law action once used to recover
           possession of land and for damages for the unlawful
           detention of its possession. The lessor or real party in
           interest had to establish title in order to warrant
           recovery. The common law action for ejectment has been
           modified by statute in many states and may come under the
           title of action for summary process, action for eviction,
           or forcible entry and detainer actions.

Queen Emma Found. v. Tingco, 74 Haw. 294, 300 n.5, 845 P.2d 1186, 1189 n.5
(1992) (citing Black’s Law Dictionary 516 (6th ed. 1990)); see also Un Wong
v. Kan Chu, 5 Haw. 225, 226 (Haw. Kingdom 1884); Hale v. Maikai, 12 Haw. 178,
182 (Haw. Terr. 1899).
            Pursuant to the Hawaii Revised Statutes (HRS) § 604-5 (Supp.
2015), “The district courts shall not have cognizance of real actions, nor
actions in which the title to real estate comes in question . . . .” HRS
§ 604-5(d); see also HRS § 604-6 (1993) (“Nothing in section 604-5 shall
preclude a district court from taking jurisdiction in ejectment proceedings
where the title to real estate does not come in question at the trial of the
action.”).
     2
            Kelepolo’s complaint sought the following relief: entry of
judgment giving Kelepolo possession of the property; a writ of possession
directing law enforcement remove the tenants and their property; damages in
an amount to be proven at trial based on trespass and unjust enrichment; a
determination that title to the property is in Kelepolo; a determination that
Kelepolo owned the property by adverse possession; and other relief deemed
just and proper.


                                      3
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Kelepolo’s claim to the property, alleging that the quitclaim

deed was procured by fraud and must be rescinded and cancelled.

Petitioners contended that, when they agreed to pay for the real

property taxes and water bill at a May 2015 meeting, Kelepolo

appeared to acknowledge Petitioners’ rights to the property.

Petitioners maintained that after making several contributions

to the “fund,” they learned that Kelepolo was overstating the

real property tax amount and collecting the funds into her own

bank account instead of an account that was to be set up to

collect the contributions for the property.

          Kelepolo thereafter filed a motion for summary

judgment as to all claims, arguing that Petitioners’ claims to

the property were based on, inter alia, “mere speculation.”

Following a hearing on the motion,3 the circuit court granted

summary judgment in favor of Kelepolo, concluding that

Petitioners failed to establish a cognizable claim to the

subject property through adverse possession and did not present

any admissible evidence to support their assertion that the

quitclaim deed was procured by fraud.        The court’s summary

judgment order determined title to the property to be in

Kelepolo and, alternatively, that Kelepolo was entitled to

ownership through adverse possession; the court granted Kelepolo

     3
          The Honorable Rhonda I. L. Loo presided.


                                     4
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


a judgment of possession and a writ of possession.4            Kelepolo

waived any right to seek money damages and none were awarded.

Judgment was entered in favor of Kelepolo, and Petitioners

appealed to the ICA.

            B. Petitioners’ Motions for Stay Pending Appeal
            While the appeal was pending, Petitioners moved in the

circuit court for a stay of proceedings to enforce the judgment

pursuant to Hawaii Rules of Civil Procedure (HRCP) Rule 62 and
Hawaii Rules of Appellate Procedure (HRAP) Rule 8.            Petitioners

contended that Kelepolo was taking steps to enforce the judgment

and eject them from the property.         Kelepolo opposed Petitioners’

motion for a stay and argued that the motion should be denied on

the merits and, alternatively, that any proposed stay should

require a supersedeas bond in the amount of $578,000, which

consisted of the purported assessed value of the property

($558,000) and Kelepolo’s estimated costs of maintenance, water,

electricity, and property taxes ($20,000).

            The motion was heard on May 24, 2018.         The circuit

court ruled that the balance of irreparable harm and the public
interest supported Petitioners’ request for a stay, and the

court required Petitioners to post a supersedeas bond in the

amount of $578,000.      The bond amount was required to be posted

within 30 days of the court’s order.

                  The Court does find that balancing public interests
            and irreparable harm, the Court is going to grant


     4
            The court’s summary judgment order dismissed all remaining claims
and counterclaims with prejudice.

                                      5
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            Defendants’ motion to stay. The Court will also, however,
            order that Defendants post a supersedeas bond.
                  Though Defendants assert that Plaintiff is not
            entitled to a supersedeas bond as this case does not
            involve a monetary judgment, the determination of the
            amount of the supersedeas bond, however, is committed to
            the sound discretion of the Court. And the inherent
            discretion of the Court also allows for flexibility in
            determining the nature and extent of the bond.
                  The Court finds that the lack of a monetary judgment
            is due to Plaintiff’s flexibility in waiving her claim of
            monetary damages for unpaid rent and water consumption for
            many years. Despite this waiver, the Court finds that
            Plaintiff still has the rights to the property that warrant
            the Court’s protection.
                  Therefore, in its discretion, the Court will order
            Defendants to post a supersedeas bond in the amount of
            $578,000. This amount is based on the assessed value of
            the property and the estimated costs of maintenance, water,
            electricity, and taxes for two years.
                  Accordingly, the Court’s going to grant
            Defendants’ motion, will order Defendants post the
            supersedeas bond in that amount. Within 30 days of filing
            the order, that’s the due date for the bond to be posted.

(Emphasis added.)

            Petitioners subsequently filed a motion for a stay in

the ICA, arguing that the circuit court abused its discretion in

imposing a supersedeas bond, as a stay should have been granted

without bond because no monetary damages were awarded, and that

the amount was exorbitant and not related to the potential loss

that Kelepolo could claim as a result of the stay.5            The ICA

granted a stay on the condition that it would be effective upon

the ICA’s approval of a supersedeas bond in the amount of

$250,000 (stay order).      The ICA stated that the amount was based




     5
            Petitioners subsequently filed a motion to stay enforcement of
the judgment for possession and writ of possession pending review of the
motion for stay filed in the ICA.


                                      6
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



on the property’s tax assessed value and “other factors and

circumstances in the case”6:

                  Upon consideration of . . . the papers in support and
            in opposition, and the record, including evidence of the
            subject property’s tax-assessed value and other factors and
            circumstances in the case, it appears that a supersedeas
            bond in the amount of $250,000 would adequately secure
            . . . Kelepolo’s interest pending appeal.
                  Therefore, IT IS HEREBY ORDERED that the motions for
            stay are granted in part. A stay of further enforcement of
            the Second Circuit Court’s Judgment for Possession and Writ
            of Possession is granted on the condition that Appellants
            submit to this court for its approval a supersedeas bond in
            the amount of Two-Hundred-Fifty Thousand and no/100 Dollars
            ($250,000). The stay will take effect upon the approval of
            the supersedeas bond by this court.


(Bold font omitted and emphasis added.)          The ICA’s stay order

did not provide a date by which the supersedeas bond was

required to be posted and did not limit Kelepolo’s ability to

execute the judgment prior to Petitioners posting the bond.

Petitioners filed a motion for reconsideration or modification

of the ICA’s stay order, requesting, inter alia, a reduction in

the bond amount and a reasonable time to post the bond; the ICA

denied the motion.7

    C. Petitioners’ Application for Writ of Certiorari or, in the
              Alternative, Petition for Writ of Mandamus

            Petitioners subsequently filed an “Application for

Writ of Certiorari or in the Alternative Petition for Writ of


     6
            The ICA did not explain what the “other factors and
circumstances” were that it considered.
     7
            Petitioners filed a third motion for a stay in the ICA, seeking
to stay enforcement pending review of their request for reconsideration. The
ICA denied this motion as moot.


                                      7
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Mandamus” (Petition) from the ICA’s stay order and the

subsequent order denying the motion for reconsideration.

Relevant to the mandamus relief requested, Petitioners argue

that the ICA manifestly abused its discretion in setting the

$250,000 bond amount because it did not bear any rational

relation to any damages that Kelepolo may incur as a result of a

delay in enforcing the judgment while the appeal is pending.

Petitioners suggest that the amount of the supersedeas bond

should not exceed $8,000 (the monthly rent amount ($120) for

each of the five Petitioners who reside at the property for 12

months), which they contend is an amount correlating to the

anticipated duration of the appeal.

          They also argue that the ICA abused its discretion

because it did not allow Petitioners a reasonable amount of time

to post the supersedeas bond.       Petitioners assert that

“[s]etting the amount of the bond without a temporary stay to

secure the bond defeated the purpose of the bond.”           Finally,

Petitioners contend that mandamus relief is appropriate because

the ICA has already denied their motion for reconsideration,

they have been unable to post a bond in the amount required by

the ICA, and they are faced with immediate eviction if a stay is

not granted.

          Accordingly, Petitioners ask that this court grant

their Petition and direct the ICA to modify its stay order to
                                     8
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


conform the amount of the supersedeas bond, if any, to our

decision in Midkiff v. de Bisschop, 58 Haw. 546, 574 P.2d 128

(1978), and related caselaw and to set forth a reasonable time

period to post the bond.      Petitioners argue the supersedeas bond

amount should be based on the likelihood of prevailing on

appeal, the balancing of irreparable harms, the public interest,

and the potential damages, if any, that Kelepolo may incur as a

result of a delay during the appeal based on the evidence in the

record.

          As to the request for certiorari review, this court

dismissed the application for writ of certiorari pursuant to

Hawaii Rules of Appellate Procedure (HRAP) Rule 40.1(a) (2017)

and Hawaii Revised Statutes (HRS) §§ 602-5(a)(1) (2016) and 602-

59(a) (2016).   However, Kelepolo was directed to file an answer

to Petitioners’ request for mandamus relief.          We granted a

temporary stay of enforcement of the circuit court’s judgment

for possession and writ of possession pending review of the

petition seeking mandamus relief.

          In her answer to the Petition, Kelepolo argues that

Petitioners fail to demonstrate a clear and indisputable right

to relief and a lack of alternative means of redress.            Kelepolo

maintains that although the stay order does not include a time

period within which the bond must be posted, Petitioners had


                                     9
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


more than a reasonable time to post the bond or alternative

security but failed to do so.       Because the ICA’s order provides

that “[t]he stay will take effect upon the approval of the

supersedeas bond,” Kelepolo contends that the ICA did not err by

refusing to include a “reasonable time” to post a bond in the

stay order.   Additionally, the ICA did not abuse its discretion,

Kelepolo argues, as the appellate rules do not contain any

language that restricts what considerations may be taken into

account by a court determining in its discretion the appropriate

amount of a supersedeas bond.       Finally, Kelepolo maintains that

Petitioners failed to meet their burden to request or provide

alternative security in lieu of posting a supersedeas bond.

          In reply, Petitioners reiterate their arguments that

the ICA failed to address their contention that the stay should

have been granted without a bond, the ICA abused its discretion

in setting a bond amount that appeared arbitrary, and the ICA’s

stay order failed to afford them any time to try to secure a

bond.   They note that, in light of this court’s stay of the

judgment pending disposition of this proceeding, the issue of

the ICA’s failure to set forth a reasonable time period to

comply or otherwise respond to the ICA’s stay order is moot, but

Petitioners continue to raise the issue so that it is not

repeated in the future.


                                    10
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


                     II.        STANDARDS OF REVIEW

                           A.     Writ of mandamus

          A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to the relief requested and a lack of other

means to redress adequately the alleged wrong or to obtain the

requested action.       Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d
334, 338 (1999).

                   B.      Amount of Bond or Security

          The amount of a bond or alternative security

sufficient to protect the rights of an appellee is committed to

the court’s sound discretion.         See Shanghai Inv. Co. v. Alteka

Co., 92 Hawaii 482, 503-04, 993 P.2d 516, 537-38 (2000),

overruled on other grounds by Blair v. Ing, 96 Hawaii 327, 331

n.6, 335-36, 31 P.3d 184, 188 n.6, 192-93 (2001).

                           III.     DISCUSSION

    A. Stay of Enforcement of Judgment by the Circuit Court and
                    Appellate Court Pending Appeal
          It is well recognized that “[t]he purpose of posting a

supersedeas bond is to preserve the status quo” and protect the

appellee’s rights during the appeal.         Shanghai Inv. Co., 92

Hawaii at 503-04, 993 P.2d at 537-38 (quoting Poplar Grove

Planting & Refining Co. v. Bache Halsey Stuart, Inc., 600 F.2d
1189, 1190-91 (5th Cir. 1979)).         Hence, a supersedeas bond

                                       11
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


serves as security to protect the appellee from the risk of loss

occasioned by the stay of execution should the appellee prevail

on appeal.   Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1505

n.1 (9th Cir. 1987); NLRB v. Westphal, 859 F.2d 818, 819 (9th

Cir. 1988) (per curiam).      A court, accordingly, should generally

attempt to protect nonappealing parties from any loss that may

be incurred as a result of the stay of a judgment when setting a

supersedeas bond.    5 Am. Jur. 2d Appellate Review § 374 (May

2020 Update) (“[T]he amount of a supersedeas bond should be

sufficient to protect the appellee in [their] judgment[.]”

(footnotes omitted)); see Poplar Grove, 600 F.2d at 1190-91

(supersedeas bond in the amount of $10,000 for a $270,985.65

judgment was insufficient).

          In our circuit courts, a stay of proceedings to

enforce a judgment is governed by HRCP Rule 62 (1980).            HRCP

Rule 62(d) provides as follows:

          When an appeal is taken the appellant by giving a
          supersedeas bond may obtain a stay subject to the
          exceptions contained in subdivision (a) of this rule.[8] The
          bond may be given at or after the time of filing the notice
          of appeal or of procuring the order allowing the appeal, as

    8
          HRCP Rule 62(a) provides in relevant part as follows:

          Unless otherwise ordered by the court, an interlocutory or
          final judgment in an action for an injunction or in a
          receivership action, or a judgment or order directing an
          accounting shall not be stayed during the period after its
          entry and until an appeal is taken or during the pendency
          of an appeal. The provisions of subdivision[] (c) of this
          rule govern the suspending, modifying, restoring, or
          granting of an injunction during the pendency of an appeal.


                                    12
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           the case may be. The stay is effective when the
           supersedeas bond is approved by the court.

Thus, subject to the specified exceptions, an appellant may

obtain a stay of the execution of a judgment at or after the

time the notice of appeal is filed, or when an order is obtained

allowing the appeal, by posting a supersedeas bond.           HRCP Rule

62(d).   The stay is effective when the bond is approved by the

court. Id.

           Under our caselaw, a trial court has inherent

authority to determine the nature and extent of the security to

be furnished in the exercise of a party’s right to obtain a stay

pending an appeal.     Shanghai Inv. Co., 92 Hawaii at 503-04, 993
P.2d at 537-38.    In Shanghai Investment Co., we discussed the

trial court’s “inherent discretion” to determine appropriate

security in light of HRCP Rule 62(d):

           Other jurisdictions have indicated that “the rule and the
           inherent discretion and power of the trial court allow for
           flexibility in the determination of the nature and extent
           of the security required to stay the execution of the
           judgment pending appeal.” Bruce Church, Inc. v. Superior
           Court, 160 Ariz. 514, 774 P.2d 818, 821 (App.1989) . . . .
           The burden to provide a secure alternative rests on the
           judgment debtor. Poplar Grove, 600 F.2d at 1191.
Id. (other citations omitted).       We adopted Poplar Grove’s

reasoning that the sound financial circumstances of a judgment

debtor may be considered by the trial court in determining

suitable security. Id.   This permits the court to exercise its

discretion to substitute some form of guaranty of judgment in

                                    13
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


lieu of a supersedeas bond.         On the other hand, if a full bond

would unduly burden the debtor, the court may allow arrangement

of substitute security that would equally protect the judgment

creditor.

            [I]f a judgment debtor objectively demonstrates a present
            financial ability to facilely respond to a money judgment
            and presents to the court a financially secure plan for
            maintaining that same degree of solvency during the period
            of an appeal, the court may then exercise a discretion to
            substitute some form of guaranty of judgment responsibility
            for the usual supersedeas bond. Contrariwise, if the
            judgment debtor’s present financial condition is such that
            the posting of a full bond would impose an undue financial
            burden, the court similarly is free to exercise [its]
            discretion to fashion some other arrangement for substitute
            security through an appropriate restraint on the judgment
            debtor’s financial dealings, which would furnish equal
            protection to the judgment creditor.

Shanghai Inv. Co., 92 Hawaii at 503-04, 993 P.2d at 537-38

(quoting Poplar Grove, 600 F.2d at 1191) (“We believe the

approach taken by the Bruce Church and Poplar Grove courts to be

the appropriate one.”).       Thus, while HRCP Rule 62(d) does not

expressly authorize a trial court to allow a party to provide

alternative security in lieu of a supersedeas bond, our

precedent clearly recognizes a court’s inherent discretion to

approve such a request.9 Id.

            HRCP Rule 62(d)’s counterpart, former Federal Rules of

Civil Procedure (FRCP) Rule 62(d) (reorganized 2018),10 has been

      9
            It is noted that the circuit court is required to grant a stay
without bond when the State or county is the appellant requesting a stay of
enforcement of the judgment. HRCP Rule 62(e).
     10
            Former FRCP Rule 62(d) provided as follows:

                                                             (continued . . .)
                                      14
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


similarly interpreted by several federal courts as allowing

judges to have discretion to determine the appropriate security

to effectuate a stay.      See, e.g., Olympia Equip. Leasing Co. v.

W. Union Tel. Co., 786 F.2d at 794, 797 (7th Cir. 1986)

(concluding that “[FRCP] Rule 62(d) does not impose an ironclad

requirement of a supersedeas bond”); Miami Int’l Realty Co. v.

Paynter, 807 F.2d 871, 873-74 (10th Cir. 1986) (holding that the

court did not err in granting a stay without a supersedeas bond

in the full amount of the judgment); Fed. Prescription Serv.,

Inc. v. Am. Pharm. Ass’n, 636 F.2d 755, 759-61 (D.C. Cir. 1980)

(FRCP Rule 62(d) “in no way necessarily implies that filing a

bond is the only way to obtain a stay”); Poplar Grove, 600 F.2d

at 1191.    Indeed, in 2018, FRCP Rule 62 was amended to

specifically provide authority to the court to accept

alternative security in lieu of a bond.          FRCP Rule 62 advisory

committee’s note to 2018 amendments; see FRCP Rule 62(b) (Stay



(. . . continued)

            When an appeal is taken the appellant by giving a
            supersedeas bond may obtain a stay subject to the
            exceptions contained in subdivision (a) of this rule. The
            bond may be given at or after the time of filing the notice
            of appeal or of procuring the order allowing the appeal, as
            the case may be. The stay is effective when the
            supersedeas bond is approved by the court.

Becker v. United States, 451 U.S. 1306, 1307 (1981) (quoting former FRCP Rule
62(d)). These provisions were amended and reorganized into current FRCP Rule
62(b) in 2018. See FRCP Rule 62 advisory committee’s notes to 2018
amendments.


                                     15
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


by Bond or Other Security).11       This amendment, in effect,

formalized procedures that many federal courts had already

followed.    See 16A Charles Alan Wright et al., Federal Practice

and Procedure § 3954.1, at 696 (Supp. 2019) (recognizing that

appellate courts asked to issue a stay pursuant to FRCP Rule

62(b) have applied caselaw developed under prior FRCP Rule

62(d)).   Thus, Hawaii courts, like federal courts, have

authority to determine the appropriate bond or other security to

effectuate a stay.

            In the Hawaiʻi appellate courts, a motion for stay of

judgment is governed by HRAP Rule 8 (2010).12             This rule provides


     11
            Current FRCP Rule 62(b) (2018) provides as follows:

            Stay by Bond or Other Security. At any time after judgment
            is entered, a party may obtain a stay by providing a bond
            or other security. The stay takes effect when the court
            approves the bond or other security and remains in effect
            for the time specified in the bond or other security.

The Permanent Committee on Rules of Civil Procedure and Circuit Court Civil
Rules may wish to consider the appropriateness of an amendment to HRCP Rule
62.
     12
            HRAP Rule 8(a) provides in part as follows:

            A motion for stay of the judgment or order in a civil
            appeal, or for approval of a supersedeas bond, or for an
            order suspending, modifying, restoring, or granting an
            injunction during the pendency of an appeal shall
            ordinarily be made in the first instance to the court or
            agency appealed from.
                  A motion for such relief on an appeal may be made to
            the appellate court before which the appeal is pending or
            to a judge thereof, but, if the appeal is from a court, the
            motion shall show that application to the court appealed
            from for the relief sought is not practicable, or that the
            court appealed from has denied an application, or has
            failed to afford the relief the applicant requested, with
                                                              (continued . . .)
                                      16
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


that a motion for stay on appeal should ordinarily be made in

the court or agency appealed from in the first instance.              HRAP

Rule 8(a).     However, an appellant may move for a stay in the

appellate court in which the appeal is pending when application

to the court appealed from is not practicable, the relief sought

has been denied, or the relief requested has not been afforded.13
Id.

            Upon proper motion, an appellate court has discretion

to grant a stay under HRAP Rule 8(b), which provides, “Relief

available in the appellate courts under this rule may be

conditioned upon the filing of a bond or other appropriate

security in the court or agency appealed from.”14            The


(. . . continued)

            the reasons given by the court appealed from for its
            action. The motion shall also show the reasons for the
            relief requested and the facts relied upon, and, if the
            facts are subject to dispute, the motion shall be supported
            by affidavits, declarations, or other sworn statements or
            copies thereof. . . .
      13
            The circuit court rules do not in any way restrict the appellate
courts from staying the proceedings during the pendency of an appeal. HRCP
Rule 62(g) provides as follows:

            The provisions in this rule do not limit any power of the
            supreme court or of the intermediate court of appeals or of
            a justice or judge thereof to stay proceedings during the
            pendency of an appeal or to suspend, modify, restore, or
            grant an injunction during the pendency of an appeal or to
            make any order appropriate to preserve the status quo or
            the effectiveness of the judgment subsequently to be
            entered.
      14
            HRAP Rule 8 provides the appellate court with authority to not
require the posting of a bond or security to obtain a stay, as it states that
relief in the appellate courts “may be conditioned upon the filing of a bond
or other appropriate security in the court or agency appealed from.”
                                                             (continued . . .)
                                      17
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


“considerations that should guide appellate courts and judges

are the same as those applicable to the trial courts.”             11

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice and Procedure § 2908, at 730 (2012).

            While HRCP Rule 62(d) and (g) and HRAP Rule 8 are

silent as to the factors to be considered in determining the

appropriate amount of a supersedeas bond, our decision in

Midkiff v. de Bisschop, 58 Haw. 546, 574 P.2d 128 (1978), is

instructive, particularly in the absence of a money judgment.

In Midkiff, this court addressed the amount of a supersedeas

bond to stay enforcement of a writ of possession under prior

HRCP Rule 73(d) (repealed 1984).15 58 Haw. at 549-50, 574 P.2d

at 131.    We stated that, when an appeal is from a judgment
(. . . continued)

(Emphasis added.) Federal Rules of Appellate Procedure Rule 8(a)(2)(E)
(2018), which similarly provides that the “court may condition relief on a
party’s filing a bond or other security in the district court,” has been held
to authorize the federal appellate courts to “stay a judgment pending appeal,
with or without bond.” Lightfoot v. Walker, 797 F.2d 505, 507 (7th Cir.
1986). We do not address the circuit court’s authority in this regard. See
generally 11 Wright, Miller, and Kane, supra, § 2905, at 720.
      15
            Former HRCP Rule 73(d) at that time provided as follows:

            “When the judgment determines the disposition of the
            property in controversy as in real actions, replevin, and
            actions to foreclose mortgages or when such property is in
            the custody of a duly authorized officer or when the
            proceeds of such property or a bond for its value is in the
            custody or control of the court, the amount of the
            supersedeas bond shall be fixed at such sum only as will
            secure the amount recovered for the use and detention of
            the property, the costs of the action, costs on appeal,
            interest, and damages for delay.”

Midkiff, 58 Haw. at 549-50, 574 P.2d at 131 (quoting former HRCP Rule 73(d)).


                                     18
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


awarding possession of land, this rule limits the bond amount to

the amount recoverable by the successful appellee for the

temporary deprivation of the use of the property.

            Significantly, Rule 73(d) limits the amount of the bond to
            the amount recoverable by Appellees in the event they are
            successful in the appeal. The supersedeas bond stands as
            security for the payment of this amount and cannot
            otherwise be the foundation of a claim by appellees. When
            the appeal is from a judgment awarding possession of land,
            the cause of action of the successful appellee is to
            recover for temporarily being deprived of the use of the
            premises. Jenkins v. Morgan, 123 Utah 480, 260 P.2d 532
            (1953); Annot., Measure and Amount of Damages Recoverable
            Under Supersedeas Bond in Action Involving Recovery or
            Possession of Real Estate, 9 A.L.R. 3d 330 (1966).
Id. at 550, 574 P.2d at 131.        When setting a supersedeas bond

amount, Midkiff further explains, the court must determine what

damages for delay the appellee might reasonably be expected to

incur, which must be shown with adequate certainty in the event

the appeal is resolved in the appellee’s favor.

            The assessment of such damages in an action upon a
            supersedeas bond is necessarily subject to the general
            rules that the extent of the appellee’s loss must be shown
            with reasonable certainty and conclusions may not be
            founded on speculation. Uyemura v. Wick, 57 Haw. 102, 551
P.2d 171 (1976).
Id.   Additionally, the Midkiff court emphasized that in the

context of a judgment awarding possession of land, the bond

amount must not be used to discourage appeals.            And, a bond

amount that unduly burdens the appellant and is unrelated to the

damages recoverable by the appellee if the appellee is

successful on appeal may be constitutionally defective.

            The determination of the amount of a supersedeas bond which
            will be sufficient to protect the rights of an appellee is
            committed to the sound discretion of the circuit court, but
                                      19
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            this discretion is not unlimited. Moreover, the bond
            requirement may not be used to discourage appeals. A
            requirement, in a tenant’s appeal, of a supersedeas bond in
            an amount unrelated to actual rent accrued and specific
            damage sustained by the landlord has been held to be
            constitutionally defective where the result was to burden
            appealing tenants more greatly than other appellants.
            Lindsey v. Normet, 405 U.S. 56, 92 S. Ct. 862, 31 L. Ed. 2d 36
            (1972).
Id. (emphasis added).      Thus, while determination of the bond

amount sufficient to protect the rights of the appellee is

within the court’s discretion, such discretion is constrained by

relevant considerations. Id.

            We note that since Midkiff was decided, HRCP Rule

73(d) and its federal counterpart, Federal Rule of Civil

Procedure (FRCP) Rule 73(d) (repealed 1968), have been rescinded

in light of the adoption of the Hawaii Rules of Appellate

Procedure and the Federal Rules of Appellate Procedure (FRAP),

respectively.16    But even following its repeal, FRCP Rule 73(d)

has provided guidance to federal courts in the setting of the

amount of a supersedeas bond under FRCP Rule 62(d).             See, e.g.,

Poplar Grove, 600 F.2d at 1191 (“Although the present [FRCP Rule

62(d)] does not by its terms precisely define the amount and

conditions of a supersedeas bond, it has been read consistently

with the earlier [FRCP Rule 73(d)].”); Tully v. Kerguen, 304 F.
16
             See Friends of Makakilo v. D.R. Horton-Shuler Homes, LLC, 134
Hawaii 135, 140, 338 P.3d 516, 521 (2014) (stating that HRCP Rules 73 through
76 were deleted from the HRCP when the HRAP were first promulgated in 1984);
11 Wright, Miller & Kane, supra, § 2905, at 715 (noting that FRCP Rule 73(d)
was rescinded in 1968 when the FRAP were adopted).


                                      20
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Supp. 1225, 1227 (D.V.I. 1969) (“Rule 8(b) of the Federal Rules

of Appellate Procedure, has superseded, but not annulled that

[former] Rule, and the law thereunder.         Hence the law as above

stated has lost none of its validity or vitality.”); 11 Wright,

Miller & Kane, supra, § 2905, at 715 (“[F]ormer Rule 73(d)

described what always has been good practice on a supersedeas

bond, and . . . it is still a useful guide on these matters.”

(footnote omitted)); see also Asarco LLC v. Americas Mining

Corp., 419 B.R. 737, 741-42 (Bankr. S.D. Tex. 2009) (citing

Poplar Grove for its holding that prior FRCP Rule 73(d) provides

the general rule that applies to FRCP Rule 62(d)).

          As with repealed FRCP Rule 73, former HRCP Rule 73 and

cases interpreting it have continued vitality and serve as

guidance to our courts when setting a supersedeas bond amount.

Specifically, Midkiff’s reasoning and the factors set forth in

former HRCP Rule 73(d) remain consonant with the purpose of

posting a supersedeas bond during appeals and determining its

amount in cases involving judgments that resolve the disposition

of property.   In this regard, former HRCP Rule 73(d) expressly

provided several factors that continue to be appropriate for the

court’s consideration when setting a bond amount:

          “When the judgment determines the disposition of the
          property in controversy as in real actions, replevin, and
          actions to foreclose mortgages . . . the amount of the
          supersedeas bond shall be fixed at such sum only as will
          secure the amount recovered for the use and detention of


                                    21
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           the property, the costs of the action, costs on appeal,
           interest, and damages for delay.”

Midkiff, 58 Haw. at 549-50, 574 P.2d at 131 (quoting former HRCP

Rule 73(d)).    As the purpose of setting a supersedeas bond is to

maintain the status quo and secure the appellee’s interest

during the appeal, when the judgment determines the disposition

of property--as in real actions or actions to foreclose

mortgages--a court should consider the amount recoverable for

the use and detention of the property, the costs of the action,

costs on appeal, interest, and damages for delay when setting a

supersedeas bond amount. Id.   In considering such factors, a

trial court properly exercises its discretion to determine a sum

that is limited to the amount that will appropriately protect

the appellee during the appeal.

           Further, as Midkiff recognizes, a trial court’s

discretion in setting a bond amount is not unlimited and the

bond requirement may not be used to discourage appeals. Id. at

550, 574 P.2d at 131.      A court may thus be required to consider

additional factors bearing on the appropriateness of the bond

amount under the circumstances of a given case.           Such factors

include, for example, any appealing party’s financial ability to

post the bond, the hardship to the parties,17 and the public



     17
            A supersedeas bond serves a “dual protection role” for both the
appellant and the appellee. Poplar Grove, 600 F.2d at 1191. Thus, in
                                                             (continued . . .)
                                     22
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


interest.18   See Azizian v. Federated Dep’t Stores, Inc., 499
F.3d 950, 961 (9th Cir. 2007) (noting that requiring security

for attorney’s fees under FRAP Rule 7 may be improper when

factors such as financial hardship indicate that a monetary bond

would unduly burden the party’s right to appeal); Olympia Equip.

Leasing Co., 786 F.2d at 798-99 (considering effect on

defendant’s other creditors if plaintiff were allowed to execute

judgment instead of accepting defendant’s alternative security

in lieu of full bond); Miami Int’l, 807 F.2d at 874 (concluding

that the district court did not err in granting a stay without a

full supersedeas bond when appellant did not have sufficient

assets to post full bond and execution on the judgment would

place appellant in insolvency).

            Finally, a court has discretion to consider a reduced

bond or other forms of security aside from a full bond when

determining whether and in what amount a supersedeas bond is

necessary to maintain the status quo.         See HRAP Rule 8(b)

(stating that a stay may be conditioned on other appropriate


(. . . continued)

determining a motion for stay pending appeal, the hardship to both parties is
to be considered by the court.
      18
            We note that a court’s discretion may also be limited by statute
or rule. HRAP Rule 8(b) (“If security is given in the form of a bond or
stipulation or other undertaking . . . the bond, stipulation, or undertaking
shall comply with applicable statutes[.]”); HRS § 607-26 (2016) (limit on
supersedeas bond).


                                     23
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


security); see also Poplar Gove, 600 F.2d at 1191 (a court has

discretion to approve substitute security that would equally

protect the judgment creditor if posting a full bond would

impose an undue financial burden on the judgment debtor); 11

Wright, Miller & Kane, supra, § 2905, at 716-17 (courts have

inherent power to provide for a bond in a lesser amount or to

permit security other than the bond).         The burden to provide a

secure alternative to a bond rests with the appellant.             See

Shanghai Inv. Co., 92 Hawaii at 503, 993 P.2d at 537.19

              B. The Supersedeas Bond Amount in This Case

           In this case, the circuit court set the amount of the

bond at $578,000 based on the tax assessed value of the property

($558,500) and the estimated costs of water, electricity, and ad

valorem taxes for two or more years ($20,000).           The circuit

court also set forth a 30-day time frame in which Petitioners

were required to post the bond.        The ICA reduced the bond amount

to $250,000 based on “evidence of the subject property’s tax-

assessed value and other factors and circumstances in the case”

and its conclusion that the bond “would adequately secure . . .

Kelepolo’s interest pending appeal.”         The ICA did not elaborate




     19
            The family and district courts should also consider the foregoing
relevant factors, as appropriate, when ruling on a motion to stay the
enforcement of a judgment pursuant to Hawaii Family Court Rules Rule 62 or
District Court Rules of Civil Procedure Rule 62.

                                     24
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


as to the “other factors” it considered or provide any time

period for Petitioners to post the reduced bond amount.

             The $250,000 bond amount set by the ICA is not based

on the amount that Kelepolo would reasonably be expected to

recover for being temporarily deprived of the use of the

property during the pendency of the appeal and any recoverable

appellate costs and damages related to the delay.              Midkiff, 58

Haw. at 550, 574 P.2d at 131.          Instead, the reasons provided by

the ICA to substantiate the bond amount are “evidence of the

subject property’s tax-assessed value” and “other factors and

circumstances in the case.”         These reasons do not provide an

adequate basis for determining an amount that would be

appropriate to protect Kelepolo’s interest during the appeal.

Without additional information or evidence as to what comprised

the “other factors and circumstances in the case” that the ICA

considered when setting the bond amount, the bond amount of

$250,000 is arbitrary and cannot be sustained as an appropriate

amount based on consideration of the recoverable amount, “shown

with reasonable certainty,” that Kelepolo could expect to obtain

upon prevailing on appeal.         Midkiff, 58 Haw. at 550, 574 P.2d at

131.

             Specifically, there is no indication that the ICA

based the amount of the bond on any costs or damages that

Kelepolo would incur from being temporarily deprived of the use
                                       25
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


of the premises during the pendency of the appeal.             Indeed, both

the ICA and the circuit court appear to have substantially

relied on the assessed value of the property in setting the

amount of the bond, which does not appear to bear any relation

to the amount that the appellee could expect to recover as a

result of a delay in enforcing the judgment upon a successful

appeal.    The ICA and the circuit court should have considered

the property’s rental value, costs of the appeal, and damages

for delay that Kelepolo may have reasonably expected to sustain,

if any, during the appeal that could be established with

adequate certainty.       Midkiff, 58 Haw. at 550, 574 P.2d at 131-

32.   And while Kelepolo’s memorandum in opposition listed the

estimated costs of “maintenance, water, electricity, [and] ad

valorem taxes for two (or more) years” at $20,000, this number

alone clearly does not justify the ICA’s bond amount of

$250,000.     The record is also silent regarding whether Kelepolo

intended to put the property on the market for sale and, if so,

whether there was any buyer at an offered sale price, or whether

Petitioners’ presence on the property was disrupting Kelepolo’s

ability to enjoy her property in other ways, other than loss

rent.    There is also no indication that the ICA considered the

public interest, Petitioners’ ability to pay the bond amount, or

whether the amount would pose a hardship on Petitioners when

setting the amount.
                                      26
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          The Petition also indicates that Petitioners have been

unable to post a bond in the amount required by the ICA, and the

arbitrary amount of the bond could discourage Petitioners from

moving forward with the appeal if it imposes an undue burden

upon them.   And the ICA’s stay order, which did not prevent

Kelepolo from immediately pursuing execution of the judgment,

could have also had the effect of frustrating Petitioners’

appeal.   As we stated in Midkiff, the bond amount may not be

used to discourage appeals, and an amount that is unrelated to

the damages recoverable by the appellee if successful on appeal

and that burdens the appellant “more greatly” than other

appellants may be constitutionally flawed.         58 Haw. at 550, 574
P.2d at 131.

          Additionally, the ICA’s failure to include a

reasonable time period in which Petitioners could post the bond

and thereby effectuate the stay also hindered the purpose of the

supersedeas bond.    As stated in the ICA’s stay order, “The stay

will take effect upon the approval of the supersedeas bond by

this court.”   The result of the ICA’s order is that no stay

would be in effect until the ICA accepted Petitioners’ bond.

See Shanghai Inv. Co., 92 Hawaii at 503, 993 P.2d at 537 (“[T]he

necessary implication is that without giving a supersedeas bond

or unless otherwise ordered by the Court, the order is not

stayed, even though an appeal is pending.” (quoting MDG Supply,
                                27
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Inc. v. Diversified Invs., Inc., 51 Haw. 375, 381, 463 P.2d 525,

529 (1969)).     Kelepolo was therefore free to enforce the

judgment until such time as the court approved Petitioners’

bond.   The ICA’s omission in not providing a reasonable time

period in which Petitioners could post the bond could have

undermined the purpose of the supersedeas bond.          See Hackin v.

Superior Court, 425 P.2d 420, 421 (Ariz. 1967) (“Therefore, the

lower court, upon notice of appeal, should determine as quickly

as possible the amount of the supersedeas bond, stay execution

for a reasonable time to permit the party appealing to post the

bond, and thereby stay and preserve the status quo.           Otherwise

the effect might be to render nugatory the purpose of the

supersedeas bond.”).     The ICA therefore should have granted a

temporary stay to allow Petitioners a reasonable time period in

which to post a bond and effectuate the stay.

          Accordingly, the ICA’s stay order is flawed in two

significant respects: (1) the amount of the supersedeas bond

appears to be arbitrary in not reflecting a rational basis for

an amount that would be in accordance with preserving the status

quo and adequately protecting Kelepolo’s interest during the

pendency of the appeal, and (2) the stay order lacked a

reasonable timeframe in which Petitioners would be required to

post the bond.    Accordingly, it is clear that the ICA manifestly


                                    28
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


abused its discretion by not applying relevant factors under our

law in setting the supersedeas bond amount.

                          IV.    CONCLUSION

          Based on the foregoing, the petition for writ of

mandamus is granted.     The ICA is directed to re-determine the

amount of the supersedeas bond of its August 15, 2018 stay order

in No. CAAP-XX-XXXXXXX and order a bond amount, as appropriate,

consistent with this opinion.

F. Steven Pang                           /s/ Mark E. Recktenwald
John Winnicki
for petitioners                          /s/ Paula A. Nakayama

Matson Kelley                            /s/ Sabrina S. McKenna
Alex Wilkins
for respondent                           /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson




                                    29